PER CURIAM.
Jose M. Sanchez appeals the summary denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. The trial court denied the motion without prejudice because it was filed before the supreme court issued its decision in Heggs v. State, 759 So.2d 620 (Fla.2000). We likewise affirm without prejudice to Mr. Sanchez’s right to file another timely motion. See Murphy v. State, 773 So.2d 1174 (Fla. 2d DCA 2000) (en banc).
Affirmed.
PARKER, A.C.J., and ALTENBERND and SALCINES, JJ., concur.